Per curiam.
Lourdes Neely Coleman filed a petition for voluntary discipline instead of an answer under Bar Rule 4-212 (d). The State Bar opposed the original petition on the ground that it did not contain sufficient admissions of fact and conduct to authorize the imposition of discipline as required under Bar Rule 4-212 (d). The State Bar did not object to the Respondent’s amended petition and the special master and the review panel recommended that the Respondent be suspended for six months for her conduct violating Standards 44 and 68 of Bar Rule 4-102, with full credit for the six months she was previously suspended under Bar Rule 4-204.3. This Court entered an order suspending the Respondent on May 3, 1995, and an order of reinstatement on November 8, 1995. We agree with the review panel’s recommendation. Accordingly, Lourdes Neely Coleman is suspended from the practice of law in Georgia for six months, with full credit given for the six months she was suspended under Bar Rule 4-204.3 (d).

Suspended.


All the Justices concur.